Mr. Justice Dibell delivered the opinion of the court. 4. Equity, § 97*—when consent of complainant to use of name presumed. That a bill of complaint was filed with the consent of a complainant will be presumed in an appeal from the denial of a motion to dismiss because of the failure to obtain his consent before filing, where the evidence submitted on the motion is not embodied in a certificate of evidence. 5. Fraternal and mutual benefit societies, § 55*—when society necessary party to proceeding to enjoin officers. A fraternal society is an essential party, either complainant or defendant, to an action by a member to ^enjoin an unlawful disposition of its property by its officers and trustees.